DETAILED ACTION
This Office Action is in response to the applicant's amendment entered with the RCE dated March 3rd, 2022. In virtue of this communication, claims 1, 3-12, and 14-16 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2008/0135999 A1).

With respect to claim 1, Yang teaches an electronic module 200 in at least Figs. 2 and 3, comprising: 
a printed circuit board (PCB) substrate 202 (see Fig. 2 and paragraphs 15, 16); 
a controller substrate 206 on the PCB substrate 202 (Fig. 2 and paragraphs 15, 16; AMB chips provide control); 
a controller 208 on the controller substrate 206 (Fig. 2 and paragraphs 15, 16; AMB chips provide control); 
a memory device 204 on the PCB substrate 202 (see Fig. 2 and paragraphs 15, 16); and 
a heat spreader 212 on the controller 208 and the memory device 204, wherein the heat spreader 212 has a first portion (212 at P1) on the controller 208 and a second portion (212 at P2) on the memory device 204, and the heat spreader 202 has a first opening (O1) between the first portion (212 at P1) and the second portion (212 at P2) (see Fig. 2 and paragraphs 15-18; also see Fig. 2 annotated below), wherein a bottom surface (BS) of the first portion (212 at P1) of the heat spreader 212 is above a top surface (TS1) of the second portion (212 at P2) of the heat spreader 212 adjacent to the first opening (O1) (see Fig. 2 and paragraphs 15-18; also see Fig. 2 enlarged and annotated below and note that BS is above TS1), wherein the first portion (212 at P1) of the heat spreader 212 has a top surface (TS2) and a sidewall (SW) connected to and perpendicular to the top surface (TS2) of the first portion (212 at P1) of the heat spreader 212 (see Figs. 2 and 3 and paragraphs 15-19; also see Figs. 2 and 3 annotated below and note that SW is connected to and perpendicular to TS2).

    PNG
    media_image1.png
    358
    664
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    567
    636
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    436
    676
    media_image3.png
    Greyscale

With respect to claim 3, Yang teaches the electronic module of claim 1, wherein the memory device 204 has a top surface spaced apart from the second portion (212 at P2) of the heat spreader 212 (see Fig. 2 and paragraphs 15, 17; also see Fig. 2 annotated above).

With respect to claim 4, Yang teaches the electronic module of claim 1, wherein the heat spreader 212 further has a third portion (212 at P3) above the memory device 204, the second portion (212 at P2) is between the first portion (212 at P1) and the third portion (212 at P3), and the heat spreader 212 further has a second opening (O2) between the second portion (212 at P2) and the third portion (212 at P3) (see Fig. 2 and paragraphs 15, 17, 18; also see Fig. 2 annotated above).

With respect to claim 5, Yang teaches the electronic module of claim 4, wherein the second portion (212 at P2) of the heat spreader 212 has an inclined portion 222 (see Figs. 2 and 3 and paragraphs 15, 17, 18; also see Fig. 2 annotated above).

With respect to claim 7, Yang teaches the electronic module of claim 4, wherein a bottom surface of the second portion (212 at P2) of the heat spreader 212 is coplanar with a bottom surface of the third portion (212 at P3) of the heat spreader 212 (see Figs. 2 and 3 and paragraphs 15-17, 19; also see Figs. 2 and 3 annotated above; the bottom surfaces of the 212 at P2 and P3 are coplanar in at least as much as the surfaces 155b and 157b of the instant application are coplanar)

With respect to claim 8, Yang teaches the electronic module of claim 1, wherein a length of the first portion (212 at P1) of the heat spreader 212 is greater than a length of the controller 208 (see Fig. 2 and paragraphs 15-17; also see Fig. 2 annotated above).

With respect to claim 9, Yang teaches the electronic module of claim 1, wherein a length of the second portion (212 at P2) of the heat spreader 212 is greater than a length of the memory device 204 (see Fig. 2 and paragraphs 15-17; also see Fig. 2 annotated above).

With respect to claim 10, Yang teaches the electronic module of claim 1, further comprising: a thermal material 210 between the controller 208 and the first portion (212 at P1) of the heat spreader 212 (see Fig. 2 and paragraphs 15, 16; also see Fig. 2 annotated above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2008/0135999 A1).

With respect to claim 11, Yang discloses an electronic module 200 in at least Figs. 2 and 3, comprising: 
a printed circuit board (PCB) substrate 202 (see Fig. 2 and paragraphs 15, 16); 
a memory device 204 on the PCB substrate 202 (see Fig. 2 and paragraphs 15, 16); and 
a heat spreader 212 on the memory device 204, wherein the heat spreader 212 has a first portion (212 at P1) and a second portion (212 at P2) adjacent to the first portion (212 at P1), and the heat spreader 212 has a first opening (O1) between the first portion (212 at P1) and the second portion (212 at P2) (see Fig. 2 and paragraphs 15-18), wherein the first portion (212 at P1) of the heat spreader 212 has an inclined portion 222 (see Fig. 2 and paragraphs 17, 18; also see Fig. 2 annotated below), wherein a second opening (O2) at a sidewall of the memory device 204 furthest from the first portion (212 at P1) of the heat spreader 212 is defined between the second portion (212 at P2) of the heat spreader 212 and the PCB substrate 202 (see Fig. 2 and paragraphs 17-19; also see Fig. 2 annotated below; note that O2 is between a portion of 212 at P2 and 202).
Yang does not explicitly disclose wherein a length of the inclined portion is equal to a distance between the inclined portion and the second portion.
However, Yang discloses that “the protruding structure 222 is formed during fabrication of the opening 220 by a punching process” (see paragraph 18). The opening 220 is formed when the protruding structure is punched and then protrudes upward. The protruding structure 222 remains part of 212 and is not removed. The part that protrudes upward is obviously the same size as the hole that is formed when that part is punched upward. Additionally, paragraphs 43 of the applicant’s original disclosure states that “a length of the inclined portion 153a is substantially equal to a distance between the inclined portion 153a and a second portion 154a.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a length of the inclined portion of Yang would be equal to a distance between the inclined portion and the second portion because such a configuration is the obvious result of the punching process used to form the structure of Yang. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 I).

    PNG
    media_image4.png
    377
    850
    media_image4.png
    Greyscale


With respect to claim 12, Yang discloses the electronic module of claim 11, wherein the memory device 204 has a top surface spaced apart from the second portion (212 at P2) of the heat spreader 212 (see Fig. 2 and paragraphs 15-17; also see Fig. 2 annotated above).

With respect to claim 15, Yang discloses the electronic module of claim 11, wherein a bottom surface of the first portion (212 at P1) of the heat spreader 212 is coplanar with a bottom surface of the second portion (212 at P2) of the heat spreader 212 (see Figs. 2, 3, and paragraphs 15, 16, 19; also see Fig. 2 annotate above; note in Fig. 3 that 212 is contiguous so the bottom surfaces must be coplanar; additionally, the bottom surfaces of the 212 at P1 and P2 are coplanar in at least as must as surfaces 155b and 157b of the instant application are coplanar ).

With respect to claim 16, Yang discloses the electronic module of claim 11, further comprising: a conductive connector (BGA) between the memory device 204 and the PCB substrate 202 (see Fig. 2 and paragraph 16).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2008/0135999 A1) in view of Zohni et al. (US 8,081,474 B1; hereinafter Zohni).

With respect to claim 6, Yang discloses the electronic module of claim 5. 
Yang does not explicitly disclose wherein an included angle between the inclined portion and a top surface of the second portion of the heat spreader is in a range from 120 degrees to 150 degrees.
Zohni discloses an electronic module in at least Figs. 1 and 4 in wherein an included angle between an inclined portion and a top surface of a second portion of a heat spreader 400 is in a range from 120 degrees to 150 degrees (see Fig. 1 and 4 and column 3, line 17-23, column 5, line 57 - column 6, line 16, and column 7, line 16-27; note angle of 135 in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that an included angle between the inclined portion and a top surface of the second portion of the heat spreader of Yang would be in a range from 120 degrees to 150 degrees as taught by Zohni because such an angle range will have the most similar performance across all different airflow configurations imparting flexibility so it may be possible to use a single heat spreader design for systems with widely varying airflow patterns (see Zohni: column 6, line 6-16).

With respect to claim 14, Yang discloses the electronic module of claim 11. 
Yang does not explicitly disclose wherein an included angle between the inclined portion and a top surface of the first portion of the heat spreader is in a range from 120 degrees to 150 degrees.
Zohni discloses an electronic module in at least Figs. 1 and 4 in wherein an included angle between an inclined portion and a top surface of a first portion of a heat spreader 400 is in a range from 120 degrees to 150 degrees (see Fig. 1 and 4 and column 3, line 17-23, column 5, line 57 - column 6, line 16, and column 7, line 16-27; note angle of 135 in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that an included angle between the inclined portion and a top surface of the first portion of the heat spreader of Yang would be in a range from 120 degrees to 150 degrees as taught by Zohni because such an angle range will have the most similar performance across all different airflow configurations imparting flexibility so it may be possible to use a single heat spreader design for systems with widely varying airflow patterns (see Zohni: column 6, line 6-16).

Response to Arguments
Applicant's arguments filed February 9th, 2022 have been fully considered but they are not persuasive.
With respect to independent claim 1, the applicant argues on pages 8 and 9 of the response that “the heat spreader 312 at prominent area 314 of Yang has a top surface and a sidewall, wherein the sidewall of the heat spreader 312 at prominent area 314 of Yang is inclined to the top surface of the heat spreader 312 at prominent area 314 of Yang, not perpendicular to the top surface of the heat spreader 312 at prominent area 314 of Yang. Moreover, as described in paragraph [0023] of Yang, a portion of the heat spreader 312 (i.e., the protruding structure 322) protrudes upward by a punching process to form an opening therein. That is, the heat spreader 312 at prominent area 314 of Yang must have the protruding structure 322. In contrast, amended claim 1 recites ‘wherein the first portion of the heat spreader has a top surface and a sidewall connected to and perpendicular to the top surface of the first portion of the heat spreader.’ Accordingly, Applicant respectfully submits that amended claim 1 is not anticipated by Yang and respectfully requests allowance of amended claim 1.” The examiner respectfully disagrees.
As outlined in the rejection and shown in Fig. 3 of Yang annotated above, the first portion (212 at P1) of the heat spreader 212 has a top surface (TS2) and a sidewall (SW) connected to and perpendicular to the top surface (TS2) of the first portion (212 at P1) of the heat spreader 212 (see Yang: Figs. 2 and 3 and paragraphs 15-19; also see Figs. 2 and 3 annotated above and note that SW is connected to and perpendicular to TS2). Based on the rejection of at least claim 1 with the embodiment of Figs. 2 and 3 of Yang, amended claim 1 is anticipated by Yang. Claim 1 and its dependents remain rejection.
With respect to independent claim 11, the applicant argues on page 9 and 10 of the response that “since the heat spreader 312 at flat area 316 furthest from prominent area 314 of Yang is connected to the first substrate 302 of Yang, there is NO opening between the heat spreader 312 at flat area 316 furthest from prominent area 314 of Yang and the first substrate 302 of Yang. In contrast, amended claim 11 recites ‘wherein a second opening at a sidewall of the memory device furthest from the first portion of the heat spreader is defined between the second portion of the heat spreader and the PCB substrate.’ Accordingly, Applicant respectfully submits that amended claim 11 is patentable over Yang and respectfully requests allowance of amended claim 11.” The examiner respectfully disagrees.
As outlined in the rejection and shown in Fig. 2 of Yang annotated above, Yang discloses wherein a second opening (O2) at a sidewall of the memory device 204 furthest from the first portion (212 at P1) of the heat spreader 212 is defined between the second portion (212 at P2) of the heat spreader 212 and the PCB substrate 202 (see Fig. 2 and paragraphs 17-19; also see Fig. 2 annotated below). Note in annotated Fig. 2 above that the second opening O2 is over a sidewall of memory device furthest from 212 at P1 and the second opening O2 is between a portion of 212 at P2 and substrate 202. Based on the rejection of at least claim 11 with the embodiment of Figs. 2 and 3 of Yang, claim 11 is not patentable over Yang. Claim 11 and its dependents remain rejected.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.K/Examiner, Art Unit 2829                                                                                                                                                                                                        
/MICHELLE MANDALA/Primary Examiner, Art Unit 2829